Littleton:
The Commissioner determined a deficiency of $688.45 for the calendar year 1923. Petitioner claims that this deficiency is incorrect in so far as it results from the disallowance by the Commissioner of a loss of $7,134.88 on German marks and German Government bonds.
FINDINGS OF FACT.
Petitioner is a resident of Brooklyn, N. Y. On various dates during the years 1920, 1921, and 1922, he acquired an aggregate of *872569,000 German marks, at a total cost of $4,701.88. The market value of the 569,000 marks on January 1, 1923, was $78.52. The market value of the same total number of marks which the petitioner still owned on December 31, 1923, was $.000,000,132,008.
During the years 1915 and 1922 the petitioner acquired certain German Government bonds, at a total cost of $2,433. These bonds were owned by the petitioner throughout the calendar year 1923 and on January 31 of that year they had a value of $4.14, and the same bonds had a value on December 31, 1923, of $.000,395.
Neither the marks nor the bonds were sold or otherwise disposed of by the petitioner during the calendar year 1923. In his income-tax return for the calendar year 1923 petitioner claimed a deduction of $7,134.88, the total cost of the marks and bonds, as a loss sustained in that year. Petitioner’s return for 1923 showed a tax of $136.29, which amount, less 25 per cent credit allowed by the Revenue Act of 1924, he paid.
Upon audit of the return the Commissioner denied the deduction of $7,134.88 and increased the income accordingly.
Judgment will be entered for the petitioner upon the issue raised. Order of redetermmation will be entered on 15 days’ notice, imder Rule 50. Appeal of Murchison National Bank, 1 B. T. A. 617; Appeal of Samuel Bird, \ B. T. A. m.